Citation Nr: 9909800	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  98-00 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependent's Educational Assistance under 
38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to April 
1964.  The appellant is the veteran's widow.

This appeal arose from an August 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO),which denied entitlement to the 
requested benefits.

The issue of entitlement to Dependent's Educational 
Assistance under 38 U.S.C.A. Chapter 35 will be deferred 
pending the outcome of this remand.


REMAND

The appellant contends, in essence, that service connection 
should be awarded to the cause of the veteran's death.  She 
has stated that his long period of service in the Navy 
contributed to his death.  Therefore, she believes that 
service connection is justified.

In response to the RO's query concerning post-service 
treatment, the appellant stated in July 1997 correspondence 
that the veteran had been treated at the VA Medical Centers 
in Tampa and Orlando, Florida and in Norfolk, Virginia.  The 
RO made no attempt to obtain any these records.

According to Bell v. Derwinski, 2 Vet. App. 611 (1992), when 
documents proffered by the appellant are in the control of 
the Secretary (e.g., documents generated by VA) and could 
reasonably be expected to be part of the record before the 
Secretary and the Board, such documents are before the 
Secretary and the Board and should be included in the record.  
If such material could be determinative of the claim, and was 
not considered, the case should be remanded.  In other words, 
material that is constructively before the Secretary and the 
Board, should actually be part of the record before the 
Board.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the VA Medical 
Centers in Tampa and Orlando, Florida, 
and in Hampton, Virginia and request that 
they provide copies of all treatment 
records pertaining to the veteran.  Once 
obtained, these records should be 
associated with the claims folder.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If the development is 
incomplete, appropriate corrective action 
is to be implemented.

In the event that the appellant's claims remain denied, in 
whole or in part, she and her representative should be 
provided an appropriate supplemental statement of the case, 
and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.  The appellant is free to furnish 
additional evidence while her case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







